                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

     ROBERT THOMAS IRVIN,                          )
                                                   )
            Plaintiff,                             )
                                                   )
     v.                                            )       NO. 3:19-cv-00156
                                                   )
     THE CLARKSVILLE                               )       JUDGE CAMPBELL
     MONTGOMERY COUNTY,                            )
     TENNESSEE CITY COURT and                      )
     JUDGE CHARLES SMITH,                          )
                                                   )
            Defendants.                            )

                                  MEMORANDUM and ORDER

          Before the Court is pro se plaintiff Robert Thomas Irvin’s Application to Proceed in

District Court Without Prepaying Fees or Costs (Doc. No. 2). For good cause shown, the

Application is GRANTED, and the Clerk is DIRECTED to file the complaint in forma pauperis.

28 U.S.C. § 1915(a).

          Because Plaintiff proceeds in forma pauperis, the Court is required by 28 U.S.C. §

1915(e)(2) to conduct an initial review of the Complaint. Upon conducting this review, for the

reasons explained herein, the Court will dismiss the complaint in its entirety.

I.        Initial Review

          Section 1915(e)(2) requires the dismissal of any complaint filed in forma pauperis if it is

facially frivolous or malicious, fails to state a claim for which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. McGore v. Wrigglesworth,

114 F.3d 601, 604 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199

(2007). The Sixth Circuit has confirmed that the dismissal standard articulated by the Supreme

Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544
(2007), “governs dismissals for failure to state a claim under [§ 1915(e)(2)] because the relevant

statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71

(6th Cir. 2010).

       Thus, in reviewing the complaint to determine whether it states a plausible claim, “a district

court must (1) view the complaint in the light most favorable to the plaintiff and (2) take all well-

pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488

(6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)).

The court must then consider whether those factual allegations, accepted as true, “plausibly suggest

an entitlement to relief.” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556

U.S. at 681). The court “need not accept as true legal conclusions or unwarranted factual

inferences.” DirectTV, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007). (quoting Gregory v.

Shelby Cty., 220 F.3d 433, 446 (6th Cir. 2000)). “[L]egal conclusions masquerading as factual

allegations will not suffice.” Eidson v. State of Tenn. Dep’t of Children’s Servs., 510 F.3d 631,

634 (6th Cir. 2007).

       A “pro se complaint . . . must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). Even under this lenient standard,

however, pro se plaintiffs must meet basic pleading requirements. Martin v. Overton, 391 F.3d

710, 714 (6th Cir. 2004).

II.    Factual Allegations and Claims for Relief

       Mr. Irvin alleges that, on March 3, 2009, his driver’s license was revoked in the City Court

of Clarksville, Montgomery County, Tennessee by Judge Charles Smith. Plaintiff seeks to have

his driver’s license reinstated. He also demands a “substitution vehicle” for the 1994 Lincoln Town

Car he was forced to sell around that time as a result of the suspension of his driver’s license.


                                                 2
Plaintiff believes he is entitled to such relief based on Thomas v. Haslam, 329 F. Supp. 3d 475

(M.D. Tenn. 2018) (Trauger, J.) (appeal pending), which held that Tenn. Code Ann. § 40-24-

105(b) is unconstitutional insofar as it permits the revocation of an indigent person’s Tennessee

driver’s license solely on the basis that he cannot pay court debt due to his financial circumstances.

        Plaintiff requests that his complaint be heard by this Court. He demands compensatory and

punitive damages, as well as a decree preliminarily and permanently enjoining the violation of his

civil rights, and a declaration that the revocation of his driving privileges is a violation of 10 U.S.C.

§ 855, Article 55 for “cruel and unusual punishment.”

III.    Analysis

        The Court construes Plaintiff’s suit as asserting that Judge Smith’s order revoking

Plaintiff’s driver’s license in 2009 based on Plaintiff’s inability to pay certain court fees, violated

his right to equal protection, in light of Judge Trauger’s ruling in Thomas v. Haslam. Plaintiff, it

appears, has not actually sought the reinstatement of his driver’s license following that ruling.

Instead, he challenges a ten-year-old judgment by attempting to sue the judge who issued the ruling

and the court in which the judge sits.

        The Court construes Plaintiff’s suit as bringing claims to redress the violation of his

constitutional rights under 42 U.S.C. § 1983. The only defendants named in this action are City

Court of Clarksville, Montgomery County, Tennessee and Judge Charles Smith, but Plaintiff seeks

relief solely on the basis that the 2009 state court judgment revoking his driver’s license violated

his constitutional rights. The Court finds that this claim is barred by the Rooker-Feldman doctrine.

        The Rooker–Feldman doctrine emerged from two cases: Rooker v. Fidelity Trust Co., 263

U.S. 413 (1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983). “In

both cases, the losing party in state court filed suit in federal court after the state proceedings


                                                   3
ended, complaining of an injury caused by the state-court judgment and seeking review and

rejection of that judgment.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 291,

(2005). “In effect, the plaintiffs in Rooker and Feldman sought to ‘appeal’ their state cases to a

federal district court.” Sturgis v. Hayes, 283 F. App’x 309, 312 (6th Cir. 2008). In Exxon Mobil,

the Supreme Court clarified that “Rooker-Feldman does not otherwise override or supplant

preclusion doctrine or augment the circumscribed doctrines that allow federal courts to stay or

dismiss proceedings in deference to state-court actions.” Exxon Mobil, 544 U.S. at 284. In other

words, according to the Sixth Circuit, Rooker-Feldman applies “only when a plaintiff complains

of injury from the state court judgment itself,” Coles v. Granville, 448 F.3d 853, 858 (6th Cir.

2006), that is, “when a plaintiff asserts before a federal district court that a state court judgment

itself was unconstitutional or in violation of federal law.” McCormick v. Braverman, 451 F.3d 382,

395 (6th Cir. 2006).

       It is clear in this case that ordinary principles of res judicata would not apply. Under

Tennessee law, application of res judicata would require, among other elements, that the same

parties or their privies be involved in both suits and that the same claim or cause of action be

asserted in both suits. Jackson v. Smith, 387 S.W.3d 486, 491 (Tenn. 2012). Such identity of parties

and claims between this case and the 2009 proceeding in which Plaintiff’s driver’s license was

revoked is entirely absent. However, because Plaintiff’s claims for relief against Judge Smith and

the Clarksville City Court depend solely upon his assertion that the state court judgment revoking

his driver’s license was itself unconstitutional or in violation of federal law, McCormick, 451 F.3d

at 395, it falls within the purview of Rooker-Feldman. See also Lawrence v. Welch, 531 F.3d 364,

371–72 (6th Cir. 2008) (“[C]laims seeking injunctive relief are barred by Rooker-Feldman if they

necessarily require the federal court to determine that a state court judgment was erroneously


                                                 4
entered.”). 1

        Because the Rooker-Feldman doctrine bars Plaintiff’s claims, the complaint will be

dismissed with prejudice for lack of subject-matter jurisdiction. Accord Loriz v. Connaughton, 233

F. App’x 469, 476 (6th Cir. 2007). 2 Plaintiff’s recourse at this juncture is to attempt to apply for




        1
         Attached to Plaintiff’s complaint in this Court is a virtually identical complaint filed in
the City Court of Clarksville in November 2018. Plaintiff states that his initial petition for
reinstatement and a substitute vehicle was filed in the state court, Judge Ross H. Hicks presiding,
and that an order dismissing the complaint and denying restitution was entered on January 19,
2019, thus “causing Plaintiff’s appeal to this court” on identical grounds to those asserted in the
Clarksville City Court. (Doc. No. 1, at 2.) Although Plaintiff references Judge Hicks’ order, he did
not include it with the exhibits attached to the complaint.
         To be clear, Plaintiff is not suing Judge Hicks, and Plaintiff does not allege that that
judgment violated his constitutional rights per se. Rather, dissatisfied with the result in that court,
he has simply brought the same claims in this Court. Because Plaintiff is not complaining that
Judge Hicks’ ruling itself violated his constitutional rights, it does not appear that the Rooker–
Feldman doctrine bars his claims. See Coles v. Granville, 448 F.3d 853, 858 (6th Cir. 2006) (noting
that, following Exxon Mobil Corp., the Sixth Circuit applies the Rooker-Feldman doctrine “only
when a plaintiff complains of injury from the state court judgment itself”); McCormick, 451 F.3d
at 395 (holding that the doctrine applies narrowly, such as “when a plaintiff asserts before a federal
district court that a state court judgment itself was unconstitutional or in violation of federal law”).
Moreover, it is not clear at this juncture that res judicata would apply based on Judge Hicks’
dismissal of the complaint filed in state court, because, under Tennessee law, one of the elements
of res judicata is that the underlying judgment was final and on the merits. See Jackson, 387
S.W.3d at 491. Because that order is not in this Court’s records, the curt cannot determine whether
the dismissal was on the merits or based on some procedural default.
        2
          If the Rooker-Feldman doctrine did not apply, Plaintiff’s § 1983 claims against Judge
Smith would be subject to dismissal on the grounds that the judge is entitled to absolute judicial
immunity from suit for damages. Mireles v. Waco, 502 U.S. 9, 11 (1991). Although Plaintiff
purports to seek injunctive relief, which is not necessarily precluded by judicial immunity, the
relief sought is not the type that could be granted against Judge Smith, who is not alleged to be
engaged in a continuing violation of Plaintiff’s rights. And the claims against the City Court would
be subject to dismissal for failure to state a claim for which relief may be granted, as Plaintiff does
not allege that the revocation of his driver’s license was pursuant to a policy promulgated by the
court or the City of Clarksville. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978).
Moreover, if it were established that the City Court was actually a state agency rather than a
municipal agency, it would be absolutely immune from suit under the Eleventh Amendment. Will
v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).
                                                   5
reinstatement of his driver’s license. 3

IV.    Conclusion and Order

       Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or Costs (Doc.

No. 2) is GRANTED, but this case is DISMISSED WITH PREJUDICE based on the Court’s

lack of subject-matter jurisdiction.

       This is the final order in this action, and the Clerk shall enter judgment in accordance with

Fed. R. Civ. P. 58.

       It is so ORDERED.



                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




       3
          According to his own allegations, Plaintiff may already be a member of the class defined
in Thomas v. Haslam, 303 F. Supp. 3d 585, 632 (M.D. Tenn. 2018), as including “[a]ll persons
whose Tennessee driver’s licenses have been or will be revoked pursuant to [Tenn. Code Ann. §
40-24-105(b)] and who, at the time of the revocation, cannot or could not pay Court Debt due to
their financial circumstances.”
                                                6
